PER CURIAM.
Because the record evidence supports the finding that the appellant/claimant was disqualified from receiving benefits because she voluntarily left her employment without good cause attributable to her employer, we affirm. See § 443.101(l)(a), Fla. Stat. (2001); Sollecito v. Hollywood Lincoln Mercury, Inc., 450 So.2d 928 (Fla. 4th DCA 1984); Perez v. Dep’t of Labor & Employment Sec., 377 So.2d 806 (Fla. 3d DCA 1979); Uniweld Prods., Inc. v. Indus. Relations Comm’n, 277 So.2d 827 (Fla. 4th DCA 1973).
Affirmed.